OFFICE   OF THE ATTORNEY    GENERAL    OF ‘TEXAS
                        AUSTIN




Hon. Ad- R. Johnson, ltxsautitoDlreotor
Stat6 Depertnrnt OS Oubllo Wslfars
Aul#tin,mu8
                                          /'\\
l4er Sir;                Oplnlon lo. 0-14Ce~~ \
                         Bo: Dsgoslt of F&rat fund8 *
                              St&s 5yiaauq;     \
     ml. "ill .ehrml.dg.
bar I),1939.
     IOU +driro thst oertei                      in th/Aurtin
I?atloml Bank, mpromnti                    of Federal tundr
turned over to the Taxar                   on in lc o r dea o e
dth Fodoral ruloa and re                   lnuary 1, 1986, to
be expended by the State                   tr disoretion   la
oontinulng the Qe                           this State, here
been tran8iarrwl                            of~Fubl10Isliars
 urment to ths p                           1 Wo. ab, 46th
Esgl8latur0,Rs




                              ditibursemsnt8 Srcauen4
                              in the ftmd has bren me&o




     re%    subjscrtto withdrawal by the Texas 6el.isi
     Comml&Aon and' therefore nom or it he8 boon
     dspositsd in thi Treasury kf the Mate ot Temer.
     The entire administrationoi this fund haa always
     been under Federal rsguletlon and aontrol.w
                                                                          .._.I




Hon. Adam R. Johnson,P8d. t


     YOU   dOSiTS   t&O   .OpiSiOS   O?   this   dSpS&BSSt   UpOS   th0
?ollowlng Qtb¶.tica.:
          "1. Under the 1.~8 of this Stats should
     the Dopertsmt of Fublio woliarw doliver to th.
     State Tressury for deposit 1. the Stat. Troesury
     monI.08o. 4eposlt in the Austin ktlonal Banh,
     Austin, Tsxes, the custody a.4 oontrol of wbloh
     monies
          h.. not beon t~d0rrud                   to the 6tata
     mpllr?asntor &blio w0ir8r8by    the Texas xidi8r
     CuesIsslos,or should sum ba loft on doposit
     in ths Austin Watlonsl Ran+ mbject to withdrawal
     by the Dsprtment  umlstthe powers deJsgeted to
     it br law?
          "1L. xi, in snswulng      the aboro que.tlo.,
     youJut      that th. monls. in the Austin Wetional
     Banh, AUStini   TS~SS, rS?Srrd    to.1. that quo.-
     tlon should be trsnsfarred     to th. State Trsasury
     for dsposlt, Is the Dspsrtmsnt o? lkblla Wolfare
     ompowuad to suthoriss l     xpendItur. of seae In
     its disarwtlonin scoordanoo with Fsderel rulse
     snd rsgulatlon.uhder whlah said ronI        were al-,
     1oo.t.d to the Stat0   o? T.x..Ta
     By the prorlrlonsof Ssssts Bill Wo. Sg, 46th bgis-
laturs, Regular 8osslon, the State Dspertmnt of Publio
welfare is dlnotad and required to oooperat.with th.
?.derel Oorersment,end a4 agenoy tharso?, In asj rsasos-
able msnner whioh cay be nooess~rj to qualify ?or Fs4arel
aid for ssslstanc. to persons who ar. retitled to ssslsteec.
under the prorislonso? the Soolal Securltj Aot enactad by
the 74th Congress se4 sppror.4 August 14, 19Sb.
     Section lie of ths;Aot prowId. as follows:
           "The -ate Treasnru    is farabr 4.sIgnet.4
     8. the oust sdd1.n of .nr ssd all mossy whloh ry
     be rsoeired   by the State of Tues (whloh the
     State Dspartwent o? Fublio Welfue Is suthorlud
     to sdmlsister),?ros enj appropriation.rado by
     the Congress of the United States for the pur-
     pose of eooperetingdth the several stat.8 )a
     ths enforeessnt and sdministntion o? the setera
,   -




        Hon.         Adam R. fohnmn,         P-a   b



                     ~.wI.Ion. of      ths    Tsdorel 'Soci.1 Ssourity      Aot,'
                     and all   ronel   r eo sir o fr lnr other swroo;
                                                  d ee
                     oad th. Stats Trsesursr Is heroby suthorlnd to
                     rsceire suoh loasy, pey it into the proper fund                v
                     or the proper .ooount of ths Osnsrel ?und o?
                     ths Ststm Trsosur~,prorids  for the propsr ms-
                     tody Uwmeo? on& to make disburmnents thuefro8
                     upon the order of ths St&s Dapertmnt and ugoa
                     wsrrsnt o? ti. Stat. CaptnU.lor q$ Publlo Ao-
                     00uat..=
             Uadsr ths ststs of isots outllnsd by you oboe., thsso
        ?uM. leaaot sad should sot be l.po.lt.4 In th. Stst.
        Trsesury, but rioald rsmeln m doposIt In the kstln
        Betlonel Bsak, Austin, Texss, in wmpllonee with ths
        males sad regulations OS the Federal governmoat. The
        ?und not horlag begn rrlsosod to the Stat%, but herlag
        ruelaod uador ths rqnletloa   uul sontrol o? the Tsdersl
        suthorities,it do.8 sot zvprsssnt suoh State roni.
        OS ray be, br th. Lsglsleturs,roqulrsd to be dmpositsd
        in     ths     state Trow.

                  .#sumiag, housrsr, that the fUBd8 there hsro
                     Xwn
        soqnlrod the status of State mnlss, wrsrthelsss, th.
        Stats, hetlag rsoelvod suoh moaioq by grant,  to rhleh
        groat was sttoohsd mob ooadltloa.,saoag them being that
        ths money be kept In nation81 banks subjest +o dthdrawel
        bl the Toxe. lWl1.f ~..lon,      th. grsat me? not be
        .oa.pted sad th. soadltloa rejeotod by the Btato.
             YOU ore thorsiors ldrissd thut the ?und. to uhloh
        pa refer should be left on d&posit la ths k&in    Rotfonel
        Beak subject to wlthdrowol by your tipertswat sooordiag
        to the rules and hgulotions of the Yodsrol govemssat.

             The emwer to pur flrst                    question xsndus      It aaatmeesary
        to answer your seaond.
                                                       Tours very   truly

                                                   ATTORRBY
                                                          -           OFTEUS




        RWF:pbp
        APBlOVBD SRP 16, 1969